DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a final office action is a response to communications received on
05/11/22. Claims 1-21 are currently pending and will be addressed below.

Response to Arguments
3.	Applicant’s arguments filed 05/11/22 have been fully considered. The argument regarding the previous application of Costello is persuasive however based on applicant’s amendments, the examiner has set forth Arcaro et al. (U.S. Publication No. 20190091014) in view of Jin (202220160502) below. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1, 3-5, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Arcaro et al. (U.S. Publication No. 20190091014) in view of Jin et al. (U.S. Publication No. 20220160502). 

Regarding Claim 1, Arcaro discloses a transcatheter valve (Figure 1 #100) prosthesis comprising: a stent having a crimped configuration for delivery within a vasculature (Figure 44) and an expanded configuration for deployment within a native aortic valve (Paragraph [0223]), wherein the stent is balloon expandable (Paragraph [0091] lines 2-5), the stent having an inflow portion (Figure 2 #I.sub.s) formed proximate to an inflow end of the transcatheter valve prosthesis, an outflow portion (Figure 2 #O.sub.s) formed proximate to an outflow end of the transcatheter valve prosthesis, and a transition portion (Figure 1 #102) extending between the inflow portion and the outflow portion; and a prosthetic valve (Figure 2 #X.sub.v) disposed within and secured to the stent, the prosthetic valve being configured to block blood flow in one direction to regulate blood flow through a central lumen of the stent (Paragraph [0005]), 
wherein an inflow diameter of the inflow end of the stent is greater than an outflow diameter of the outflow end of the stent (Figure 1), and wherein the stent has a tapered profile along an entire height (figure 3 #1102) thereof and the inflow end of the transcatheter valve prosthesis is configured to sit within and contact an aortic annulus of the native aortic valve and the outflow end of the transcatheter valve prosthesis is configured to float within an ascending aorta without substantially contacting the ascending aorta due to the tapered profile of the stent (Since the stent is tapered in figure 1 the floating would occur, (Paragraph [0223])) and wherein the tapered profile of the stent forms an acute angle (figure 3#1118) relative to a longitudinal axis of the transcatheter valve prosthesis along the entire height of the stent between the inflow end and the outflow end of the transcatheter valve prosthesis. 
However, Arcaro does not disclose wherein the entire height of the stent in the expanded configuration is between 22mm and 33mm. 
Jin, who also teaches a stent, teaches wherein the entire height of the stent in the expanded configuration is between 22mm and 33mm (Paragraph [0008] height can be 22-25 which is in the covered range). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arcaro in view of Jin to have the entire height of the stent in the expanded configuration is between 22mm and 33mm in order to avoid paravalvular leakage (Paragraph [0015]).
Regarding Claim 3, Arcaro discloses wherein the transcatheter valve prosthesis is configured for supra annular placement within the native aortic valve such that the prosthetic valve sits superior to the native leaflets of the native aortic valve when implanted in situ (Paragraph [0223]).
Regarding Claim 4, Arcaro discloses wherein the prosthetic valve includes three leaflets and three commissures (Figure 4 #1120), each commissure being formed by attached adjacent lateral ends of an adjoining pair of the three leaflets (Figure 1 #1180).
Regarding Claim 5, Arcaro discloses the inflow portion including a plurality of crowns (See Figure below) and a plurality of struts (See Figure below) with each crown being formed between a pair of opposing struts, a plurality of side openings being defined by the plurality of crowns and the plurality of struts, wherein endmost inflow side openings and endmost inflow crowns are formed at the inflow end of the stent (Figure 2 #I.sub.s).

    PNG
    media_image1.png
    610
    869
    media_image1.png
    Greyscale
 
Regarding Claim 18, Arcaro discloses wherein the transition portion includes a plurality of axial frame members (Figure 1 #1102), and wherein the plurality of axial frame members includes a plurality of axial struts (see figure above) and a plurality of commissure posts (see figure above), wherein there are the same number of axial struts and commissure posts, wherein each of the axial struts is disposed between circumferentially adjacent commissure posts.
Regarding Claim 19, Arcaro discloses wherein the transcatheter valve prosthesis is configured for intra annular placement within the native aortic valve such that the prosthetic valve sits within the native leaflets of the native aortic valve when implanted in situ (Paragraph [0163] lines 8-11).
Regarding Claim 21, Arcaro does not disclose wherein the entire height of the stent in the expanded configuration is approximately 30 mm. 
Jin teaches wherein the entire height of the stent in the expanded configuration is between 22mm and 33mm (Paragraph [0008] height can be 22-25 which is in the covered range). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arcaro in view of Jin to have the entire height of the stent in the expanded configuration is between 22mm and 33mm to avoid paravalvular leakage (Paragraph [0015]).
6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Arcaro et al. (U.S. Publication No. 20190091014) in view of Quijano et al. (U.S. Publication No. 20200078167).
Regarding Claim 2, Arcaro does not disclose wherein the tapered profile of the stent forms an angle of between 2 and 35 degrees relative to a longitudinal axis of the transcatheter valve prosthesis between the outflow and inflow ends of the transcatheter valve prosthesis.
Quijano teaches a valved stent wherein the tapered profile of the stent forms an angle of between 2 and 35 degrees relative to a longitudinal axis of the transcatheter valve prosthesis between the outflow and inflow ends of the transcatheter valve prosthesis (Figure 5c, 19 degrees).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arcaro in view of Quijano to have the tapered profile of the stent forms an angle of between 2 and 35 degrees relative to a longitudinal axis of the transcatheter valve prosthesis between the outflow and inflow ends of the transcatheter valve prosthesis in order to have the overall dimension of the support structure is non-cylindrical and has a limited degree of taper along the entire height (Paragraph [0088]).
7.	Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Arcaro et al. (U.S. Publication No. 20190091014) in view of Savage et al. (U.S. Publication No. 20110264196).
Regarding Claim 6, Arcaro does not disclose wherein the inflow end of the stent has a total of twelve endmost inflow crowns.
Savage teaches stents for a prosthetic heart valve wherein the inflow end of the stent has a total of twelve endmost inflow crowns (Paragraph [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arcaro in view of Savage to have wherein the inflow end of the stent has a total of twelve endmost inflow crowns to allow for removable attachment of the stent relative to the delivery system (Paragraph [0022]).
Regarding Claim 7, Arcaro discloses wherein the outflow portion includes a plurality of crowns and a plurality of struts with each crown being formed between a pair of opposing struts, wherein endmost outflow crowns are formed at the outflow end of the stent (Figure 1 #102). 
Regarding Claim 8, Arcaro does not disclose wherein the outflow end of the stent has a total of six endmost outflow crowns and the transition portion includes a total of six axial frame members
Savage teaches wherein the outflow end of the stent has a total of six endmost outflow crowns and the transition portion includes a total of six axial frame members (Paragraph [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arcaro in view of Savage to have wherein the outflow end of the stent has a total of six endmost outflow crowns and the transition portion includes a total of six axial frame members to allow for removable attachment of the stent relative to the delivery system (Paragraph [0022]).
8.	Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Arcaro et al. (U.S. Publication No. 20190091014) in view of Seguin et al. (U.S. Patent No. 8579966).
Regarding Claim 9, Arcaro does not disclose wherein the transition portion includes a total of six endmost outflow side openings formed at the outflow end of the stent, each endmost outflow side opening being defined by two struts of the outflow portion, four struts of the inflow portion, and two axial frame members of the transition portion.
Seguin teaches a prosthetic valve wherein the transition portion includes a total of six endmost outflow side openings formed at the outflow end of the stent, each endmost outflow side opening being defined by two struts of the outflow portion, four struts of the inflow portion, and two axial frame members of the transition portion (Figure 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arcaro in view of Seguin to have the transition portion includes a total of six endmost outflow side openings formed at the outflow end of the stent, each endmost outflow side opening being defined by two struts of the outflow portion, four struts of the inflow portion, and two axial frame members of the transition portion in order to form a support structure (Paragraph 79).
Regarding Claim 10, Arcaro does not disclose wherein the inflow portion includes at least four rows of struts and crowns formed between adjacent pairs of said struts, wherein the at least four rows of the inflow portion are formed between an inflow end of the axial frame members and an inflow end of the stent.
Seguin teaches wherein the inflow portion includes at least four rows of struts and crowns formed between adjacent pairs of said struts, wherein the at least four rows of the inflow portion are formed between an inflow end of the axial frame members and an inflow end of the stent (Figure 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arcaro  in view of Seguin to have the inflow portion include at least four rows of struts and crowns formed between adjacent pairs of said struts, wherein the at least four rows of the inflow portion are formed between an inflow end of the axial frame members and an inflow end of the stent.in order to form a support structure (Paragraph 79).
Regarding Claim 11, Arcaro does not disclose wherein the outflow portion includes a single row of struts and crowns formed between adjacent pair of said struts, the outflow portion being coupled to outflow ends of the axial frame members.
Seguin teaches wherein the outflow portion includes a single row of struts and crowns formed between adjacent pair of said struts, the outflow portion being coupled to outflow ends of the axial frame members (Figure 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arcaro in view of Seguin to have the outflow portion include a single row of struts and crowns formed between adjacent pair of said struts, the outflow portion being coupled to outflow ends of the axial frame members.in order to form a support structure (Paragraph 79).
Regarding Claim 12, Arcaro does not disclose wherein exactly two struts of the plurality of struts of the outflow portion are disposed between circumferentially adjacent axial frame members.
Seguin teaches wherein exactly two struts of the plurality of struts of the outflow portion are disposed between circumferentially adjacent axial frame members (Figure 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arcaro in view of Seguin to have exactly two struts of the plurality of struts of the outflow portion are disposed between circumferentially adjacent axial frame members.in order to form a support structure (Paragraph 79).

Allowable Subject Matter
9.	Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	Claims 13-16 and 20 are allowable as they have been amended to be independent or depend on a previously indicated allowable if written in independent form claim and are therefore allowable as indicated below. 

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054. The examiner can normally be reached Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774